PER CURIAM.
Joseph Key appeals the denial of his postconviction motion, in which he claimed that his sentence was the product of the 1995 amendments to the sentencing guidelines which were declared unconstitutional in Heggs v. State, 759 So.2d 620 (Fla.2000). Key’s offense falls within the window period recently established by Trapp v. State, 760 So.2d 924 (Fla.2000).
The state argues that reversal is not required because Key could have received the same sentence under the 1994 guidelines. It has filed a copy of the appellant’s sentencing guidelines scoresheet to support this argument. However, the score-sheet was not included in the record on appeal and cannot be considered by this court. See Smith v. State, 719 So.2d 1017 (Fla. 4th DCA 1998); Wheeler v. State, 634 So.2d 213 (Fla. 4th DCA 1994).
We reverse and remand for the trial court to determine whether resentencing is required. See, Speed v. State, 764 So.2d 873 (Fla. 4th DCA 2000); Smith v. State, 761 So.2d 419 (Fla. 2d DCA 2000).
STEVENSON, TAYLOR and HAZOURI, JJ., concur.